ORDER

PER CURIAM.
Sharon Marie Jackson appeals the trial court’s denial of her motion to set aside a default judgment. The trial court found, pursuant to Rule 74.05(d), that Ms. Jackson failed to show good cause for setting aside a default judgment entered against her and in favor of the Plaintiff in the amount of one hundred thousand dollars ($100,000) on a personal injury suit. We find the trial court did not abuse its discretion.
No error of law appears. An extended opinion reciting the detailed facts and restating the principles of law would have no prec-edential or jurisprudential value. Judgment affirmed in accordance with Rule 84.16(b).